Citation Nr: 0307282	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Dissatisfaction with the initial 70 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO that 
granted service connection and assigned a 30 percent rating 
for PTSD, effective on May 11, 1998.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1999.  

Then, in a March 2000 rating decision, the RO assigned a 70 
percent rating for the service-connected PTSD, effective on 
May 11, 1998, the effective date of grant of service 
connection.  

Finally, in a May 2001 rating decision, the RO assigned a 
total compensation rating based on individual 
unemployability, effective on March 17, 2000.  

In a May 2002 memorandum, the Board determined that 
additional development was necessary prior to issuing a 
decision on the merits.  As such, additional medical records 
were obtained and the veteran was afforded a VA examination.  



FINDINGS OF FACT

1.  The service-connected PTSD has been shown to more nearly 
approximate a disability picture that is productive of severe 
occupational and social impairment since the effective date 
of the grant of service connection consistent with 
deficiencies in most areas, such as the veteran being 
demonstrably unable to obtain or retain employment, 
deficiencies in judgment, thinking and mood, due to such 
symptoms as near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  

2.  Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name has 
never been shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 
percent for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.130 including Diagnostic Code 9411 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the RO issued an August 1998 rating decision by 
which the veteran was granted service connection with a 30 
percent rating assigned for PTSD, effective on May 11, 1998.  
The veteran timely appealed that determination.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1999.  In a Hearing Officer 
Decision, dated in March 2000, the Hearing Officer increased 
the initial 30 percent rating to 70 percent for the service-
connected PTSD, effective on May 11, 1998, the effective date 
of service connection.  

As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Thereafter, in a May 2001 rating decision, the veteran was 
granted TDIU, effective on March 17, 2000.  

The veteran was afforded a VA examination in June 1998, in 
connection with the original claim of service connection for 
PTSD.  At that time, the veteran reported frequent flashbacks 
of Vietnam, often up to several times per week.  The veteran 
reported multiple cues for re-experiencing, including anyone 
that angers or provokes him, loud sounds, treeline, 
helicopter noises, and crowds.  

The veteran reported multiple avoidance symptoms, including 
avoiding holidays such as the Fourth of July, avoiding places 
where he might get into a fight, feeling uncomfortable in the 
contained environment of an automobile, needing a window 
open.  The veteran avoided crowds.  He sold his guns for fear 
of acting impulsively.  

The veteran also experienced multiple symptoms of 
hyperarousal and being on guard.  The veteran did not have 
present suicidal ideation, but did report depressed mood.  

On mental status examination, the veteran was alert and 
oriented times person, place, date, and situation, city, 
state and country.  His speech was normal rate and rhythm.  
His mood was "unhappy."  His affect was full range, 
irritable edge.  His thought process was goal directed, 
linear.  His thought content revealed no delusions or 
hallucinations, mild paranoid ideation with out frank 
paranoia.  He had no suicidal ideations, passive homicidal 
ideation toward brother.  His cognition registered 3/3 
objects and recalled only 1/3 at five minutes.  

The assessment was that the veteran easily met criteria for 
PTSD, chronic, with multiple symptoms of re-experiencing, 
avoidance, and hyperarousal.  The examiner noted that the 
veteran's symptoms appeared to be long-standing and related 
to his war experiences.  

The diagnosis was that of PTSD, chronic, with a Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
opined that the veteran retained capacity to handle his own 
affairs.  

The VA treatment records dating from 1998 to 2002 show 
continuous outpatient treatment for the service-connected 
PTSD.  In a July 1998 mental health progress note, for 
example, some improvement in anxiety and anger was noted.  
There was no change in PTSD and depression symptoms.  The 
veteran reported sleeping only 2-3 hours.  Appetite was 
erratic.  Concentration was poor and the veteran was 
forgetful.  There was no evidence of psychotic symptoms.  The 
veteran's insight and judgment were good.  Social, 
interpersonal, occupational and recreations functions were 
severely impaired due to the intensity of the symptoms.  

In September 1998, the veteran continued to have nightmares, 
poor night sleep, poor concentration and mood irritability.  
Mood was stable with flat affect.  

In February 1999, psychotic symptoms were not observed.  The 
veteran was tense, identifying disorganized thoughts, crying 
and isolation.  

At his personal hearing in July 1999, the veteran testified 
that he experienced auditory hallucinations.  The veteran 
explained that he lives with anger and guilt, that he 
experienced impulse control and that he had nightmares of 
experiences in Vietnam.  The veteran testified that he had no 
friends and no social life.  

In a September 2000 letter from the Hartford Vet Center, a 
licensed clinical social worker noted that the veteran 
continued in treatment for the PTSD, but that his situation 
reflected serious symptomatology for PTSD.  

The social worker noted that the veteran was unable to work 
due to his impaired frustration tolerance, difficulty with 
authority, startle response and inability to handle 
unexpected situations.  The social worker noted that the 
veteran avoided social situations, led an isolated life and 
trusted only a handful of people.  

A June 2001 mental health progress note indicated that the 
veteran remained stable at current level of symptoms.  The 
veteran displayed further improvement in displaying his 
anger, irritability and impulsivity.  Improvement in verbal 
expression, insight and coping skills was also noted.  

The veteran's PTSD symptoms remained moderate and social and 
recreational functions remained very impaired.  Sleep of 5-6 
hours was interrupted due to nightmares.  Appetite was fair.  
The veteran was compliant with his appointments and 
medications.

In February 2002, the veteran was still complaining of 2-3 
nightmares per week, isolation, being unmotivated and lacking 
initiative.  The veteran reported that he sat around all day 
and wanted to be left alone.  The relationship with his wife 
was reported as fair.  The veteran was not acting impulsive 
or displaying anger.  PTSD symptoms remained moderate, but 
the veteran was coping well.  Social and recreations 
functions remained very impaired.

In June 2002, a mental health progress noted indicated that 
the veteran experienced 1-2 nightmares and 1-2 flashbacks per 
week with some intrusive memories from time to time.  The 
veteran sat around all day and wanted to be left alone, 
unmotivated and lacking initiative.  The veteran denied 
feeling depressed, anxious or angry.  PTSD symptoms remained 
moderate, but the veteran appeared to be coping well.  

Finally, in December 2002, the veteran was afforded another 
VA examination to determine the severity of the service-
connected PTSD.  The examiner noted that a review of the 
medical record indicated a continuing clinical diagnosis of 
PTSD, as well as major depressive disorder with psychotic 
features.  

At the examination, the veteran described chronic and severe 
symptoms of PTSD across all three symptom clusters.  He 
reported intrusive thoughts occurring "a thousand times a 
day" and noted that he did nothing all day but lie across 
his bed and daydream about Vietnam.  He reported having 
dreams with Vietnam content three times per week and 
frightening dreams or nightmares related to Vietnam at least 
once per week.  

The veteran reported significant arousal symptoms, including 
anger and irritability, although that appeared somewhat 
improved compared to his history and he appeared to be 
keeping his anger in reasonable control partly by avoiding 
situations that might trigger him.  He described chronic 
sleep disturbance with difficulty falling asleep and midnight 
awakening after several hours followed by a period of several 
hours awake.  He reported that during that time he ruminated 
about Vietnam.  

The veteran reported being hypervigilant and constantly on 
guard.  He described exaggerated startle reactions to loud 
noises.  He also reported that he hated crowds and people in 
general, and therefore was totally socially avoidant.  He 
appeared emotionally numb and was also avoidant of trauma-
specific reminders.  He reported a variety of 
avoidance/depressive symptoms, including avolition, no 
libido, and impaired concentration and memory, as well as a 
foreshortened sense of future.  He denied any use of alcohol 
or drugs.  

The veteran remained married to his third wife of 
approximately four years, although he noted that they sleep 
in separate rooms due to his sleep disturbance.  

The veteran reported that he kept in touch with his sister, 
but not his brother.  The veteran reported that he had no 
interests or other activities other than his weekly 
attendance at the veteran center.  He reported that due to 
his concentration difficulties his wife had to do many tasks 
for him, including putting out his medications in pill boxes.  

On mental status examination, the veteran was cooperative 
with his interview.  His affect was very restricted.  He 
described his mood as "piss poor," reflecting a combination 
of sadness and dysphoria.  His thought process was somewhat 
slow but without significant disorganization.  His thought 
content lacked any signs of delusion.  He did report 
intermittent auditory hallucinations in the form of his 
father calling his name, as well as one particular trauma 
incident in which a fellow soldier was killed next to him and 
he heard him "crying for his mother."  He reported 
intermittent passive suicidal ideation, but none in the past 
week.  He denied homicidal ideation.  His insight and 
judgment were fair.  

The diagnosis was that of PTSD with major depressive disorder 
with psychotic features.  The veteran's Global Assessment of 
Functioning (GAF) score was noted as 45.  In summary, the 
examiner noted that the veteran presented with a description 
of chronic symptoms of PTSD and major depressive disorder 
with intermittent psychotic symptoms, as well.  

Based on his descriptions which were consistent with those 
found in the medical record, his condition has caused major 
impairment in both social and vocational function.  The 
examiner noted that the veteran was competent to handle his 
finances.  



II.  Legal Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's additional development, informed the appellant of 
the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case as well as the Board's additional development 
informed the appellant of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of his claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2002).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  

The service-connected PTSD is rated under Diagnostic Code 
9411.  

Diagnostic Code 9411, 38 C.F.R. § 4.130 (2002), a 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is applicable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In this case, the medical evidence since 1998 has shown 
relatively consistent symptoms of PTSD.  These consistent 
symptoms include lack of concentration, irritability, sleep 
disturbance, lack of motivation, avoidance, hyperarousal, 
nightmares, flashbacks and depression.  

The veteran remains socially isolated and has trouble 
maintaining effective relationships with others, including 
family members.  Finally, the veteran's Global Assessment of 
Functioning (GAF) score has ranged from the mid 40's to the 
mid 50's.   

The Board finds that the veteran's chronic and severe PTSD 
symptoms have been consistent with a level of disability that 
would warrant a 70 percent disability rating since the 
effective date of service connection.  

In this regard, the Board notes that the veteran's symptoms 
have never risen to a level which would warrant a 100 percent 
schedular rating for the service-connected PTSD.  

More specifically, the veteran is able to handle his own 
funds, he did not report persistent delusions or 
hallucinations, he did not exhibit grossly inappropriate 
behavior, and he appears to be capable of performing basic 
activities of daily living.  

In addition, there is no indication that he is in persistent 
danger of hurting himself or others.  As such, the veteran's 
PTSD does not rise to the level of severity which would 
warrant a 100 percent rating under diagnostic code 9411.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.



ORDER

A rating in excess of 70 percent for the service-connected 
PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

